     Case 4:19-cv-00035-RM-LAB Document 149 Filed 12/29/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11
     Russell B Toomey,                                No. CV-19-00035-TUC-RM (LAB)
12
                    Plaintiff,                        AMENDED ORDER
13
     v.
14
     State of Arizona, et al.,
15
                    Defendants.
16
17          Pending before the Court is Plaintiff’s Motion to Expedite Consideration of
18   Plaintiff and the Classes’ Objections to Report and Recommendation. (Doc. 136.)
19   Defendants responded to the Motion. (Doc. 137.)
20          On November 30, 2020, Magistrate Judge Leslie A. Bowman, to whom this case is
21   referred for all pretrial proceedings, issued a Report and Recommendation (“R&R”)
22   recommending that this Court deny Plaintiff’s Motion for Preliminary Injunction. (Doc.
23   134.) On December 4, 2020, Plaintiff filed an Objection to the R&R. (Doc. 135.) Plaintiff
24   filed the instant Motion to Expedite on the same date. (Doc. 136.) In his Motion to
25   Expedite, Plaintiff requests expedited consideration of the Motion for Preliminary
26   Injunction, the R&R, and Plaintiff’s Objection thereto. (Id.) In support of his request,
27   Plaintiff argues that (1) expedited consideration is necessary in order to clarify the scope
28   of discovery and facilitate settlement discussions and (2) expedited consideration is
     Case 4:19-cv-00035-RM-LAB Document 149 Filed 12/29/20 Page 2 of 3



 1   necessary in order to protect Plaintiff and the class members from ongoing irreparable
 2   harm stemming from the denial of medically necessary care. (Id.)
 3          In Response, Defendants contend that Plaintiff has not requested any specific
 4   relief other than this Court’s expedited review of the instant dispute. (Doc. 137.)
 5   Defendants contend that Plaintiff has not provided a basis for shortening Defendant’s
 6   deadline to file a Response to Plaintiff’s Objection to the R&R. (Id.) Defendants further
 7   contend that the current discovery deadline of May 3, 2021 provides adequate time for
 8   both a ruling on the Motion for Preliminary Injunction and the discovery process. (Id.)
 9          Pursuant to 28 U.S.C. § 636(b), any party may serve and file written objections
10   within 14 days of being served with a copy of a report and recommendation. The Local
11   Rules permit the filing of a response to an objection. See LRCiv 7.2. Plaintiff has not
12   requested an expedited deadline for the filing of Defendants’ Response to the Objection,
13   and the Court does not find cause to expedite that deadline.
14          A court has inherent power to “control the disposition of the causes on its docket
15   with economy of time and effort for itself, for counsel, and for litigants. How this can
16   best be done calls for the exercise of judgment, which must weigh competing interests
17   and maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936).
18   While the Court agrees that a motion for preliminary injunction warrants speedy
19   resolution, see Worldwide Sport Nutritional Supplements, Inc. v. Five Star Brands, LLC,
20   80 F. Supp. 2d 25, 33 (N.D.N.Y. 1999), the current demands of the Court’s docket,
21   including urgent matters related to its criminal docket and the COVID-19 pandemic, as
22   well upcoming trials, preclude it from granting the requested expedited review. The Court
23   will consider Plaintiff’s Motion for Preliminary Injunction and related briefing as soon as
24   is feasible. Landis, 299 U.S. at 254-55.
25          Accordingly,
26   ....
27   ....
28   ....


                                                -2-
     Case 4:19-cv-00035-RM-LAB Document 149 Filed 12/29/20 Page 3 of 3



 1         IT IS ORDERED that the Motion to Expedite Consideration of Plaintiff and the
 2   Classes’ Objections to Report and Recommendation (Doc. 136) is denied.
 3                Dated this 29th day of December, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
